UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of 20 May, 2011 ALLIED IRISH BANKS, public limited company Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Allied Irish Banks, p.l.c. ("AIB") [NYSE:AIB] filed its Annual Report on Form 20-F for the year ended 31 December 2010 with the U.S. Securities and Exchange Commission on Wednesday, 18 May, 2011. The Form 20-F is available on the Investor Relations section of the Company's website at www.aibgroup.com. Shareholders who wish to receive a hard copy of the Form 20-F should make a request to The Company Secretary, Allied Irish Banks, p.l.c., Bankcentre, Ballsbridge, Dublin 4, Ireland. A copy of the Form 20-F will be mailed free of charge. Ends For further information please contact: David O'Callaghan, Company Secretary, Allied Irish Banks, p.l.c., Bankcentre, Ballsbridge, Dublin 4, Ireland. Tel. +353-1-641 4672 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised. ALLIED IRISH BANKS, p.l.c. (Registrant) Date 20 May, 2011 By: Bernard Byrne Chief Financial Officer Allied Irish Banks, p.l.c.
